PER CURIAM.
Defendant’s motion for post-conviction relief was denied without a hearing. Moreover, the trial court failed to attach “a copy of that portion of the files and records which conclusively shows that the prisoner is entitled to no relief.” Thus, we reverse and remand for an evidentiary hearing pursuant to Rule 3.850, Fla.R.Crim.P. See Jones v. State, 384 So.2d 736 (Fla. 4th DCA 1980). The trial court must determine whether defendant’s plea bargained agreement was violated. If so, it may be appropriate that defendant be given an opportunity to withdraw his plea. See Richmond v. State, 375 So.2d 1132 (Fla. 1st DCA 1979).
ANSTEAD, BERANEK and HURLEY, JJ., concur.